     Case 7:19-cv-00068 Document 1 Filed on 02/27/19 in TXSD Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                         McALLEN DIVISION

HECTOR HUGO GARCIA,                                     CIVIL ACTION NO.
INDIVIDUALLY, AS NEXT                       §
FRIEND OF L.L.G., A MINOR,                  §
AND ON BEHALF OF THE                        §
ESTATE OF ASHLEY KARIME                     §
GARCIA                                      §
Plaintiffs                                  §
                                            §
V.                                          §           ______________
                                            §
CITY OF MCALLEN, TEXAS AND                  §
MCALLEN POLICE OFFICERS                     §
A. GARZA, MICHAEL SOTO,                     §
JOEL VILLEGAS AND                           §
UNKNOWN MCALLEN POLICE                      §
OFFICERS, IN THEIR INDIVIDUAL               §
CAPACITIES                                  §
Defendants                                  §           JURY REQUESTED

                           NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

      COMES NOW CITY OF MCALLEN, TEXAS, MICHAEL SOTO, IN HIS

INDIVIDUAL CAPACITY AND JOEL VILLEGAS, IN HIS INDIVIDUAL

CAPACITY, Defendants in the above-styled and numbered cause, and file this

Notice of Removal of the present cause from the 206th District Court of Hidalgo

County, Texas, in which it is now pending, to the United States District Court for

the Southern District of Texas, McAllen Division, and would show unto the Court

as follows:

                                                                                 1
     Case 7:19-cv-00068 Document 1 Filed on 02/27/19 in TXSD Page 2 of 9




                                         I.
                                  THE PETITIONERS

      1.01 CITY OF MCALLEN, TEXAS, MICHAEL SOTO, IN HIS

INDIVIDUAL CAPACITY AND JOEL VILLEGAS, IN HIS INDIVIDUAL

CAPACITY are the Petitioners and a Defendants in this lawsuit who have been

served and appeared in this lawsuit.

                                         II.
                                  THE LITIGATION

      2.01 Petitioners are Defendants in the civil lawsuit which is entitled Hector

Hugo Garcia, individually, as next friend of LLG, a minor and on behalf of the Estate

of Ashley Karime Garcia, Plaintiffs v. City of McAllen, Texas and McAllen Police

Officers A. Garza, Michael Soto, Joel Villegas and Unknown McAllen Police

Officers, in their individual capacities, Defendants, Cause No. C-0239-19-D,

pending in the 206th Judicial District Court of Hidalgo County, Texas. Plaintiffs

filed their First Amended Petition on February 26, 2016. A copy of Plaintiffs’ First

Amended Petition is attached hereto as Exhibit No. 12 to the Index of Exhibits

attached hereto as Exhibit - A.

                                        III.
                                     REMOVAL

      3.01 Defendants are filing this Notice of Removal pursuant to 28 U.S.C.

§1441(a), which provides that any civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed by the

                                                                                     2
      Case 7:19-cv-00068 Document 1 Filed on 02/27/19 in TXSD Page 3 of 9




defendant or the defendants, to the district court of the United States for the district

and division embracing the place where such action is pending. Federal district

courts “shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.


      3.02 Defendant City of CITY OF MCALLEN, Texas, is a governmental entity

existing and doing business in Hidalgo County, Texas, and the State of Texas.

Defendants Michael Soto and Joel Villegas are individuals residing in Hidalgo

County, Texas.


      3.03 Additional basis and authority for the removal of this action is pursuant

to 42 U.S.C. §1446(b), which provides: The notice of removal of a civil action or

proceeding shall be filed within 30 days after the receipt by the Defendant, through

service or otherwise, of a copy of the initial pleading setting forth the claim for relief

upon which such action or proceeding is based, or within thirty days after the service

of summons upon the defendant if such initial pleading has then been filed in court

and is not required to be served on the Defendant, whichever period is shorter.


      3.04 This Notice of Removal is being filed within thirty (30) days of

Defendants’ notice of Plaintiffs’ First Amended Petition insofar as Defendants

obtained a copy of Plaintiffs’ pleading through electronic service on February 26,

2019. Upon receipt and review of the First Amended Petition, Defendants

                                                                                         3
     Case 7:19-cv-00068 Document 1 Filed on 02/27/19 in TXSD Page 4 of 9




determined Plaintiffs now allege, for the first time, federal causes of action for

violation of the U.S. Constitution and laws of the United States, and this Notice of

Removal is therefore timely filed. As such, this case now involves Federal questions

of which this Court has original jurisdiction. Specifically, Plaintiffs allege, in their

First Amended Original Petition, under the heading “Causes of Action and

Damages” at paragraphs 29-33, violations of the Fourth and Fourteenth

Amendments to the Constitution of the United States, for which they sue pursuant

to42 U.S.C. § 1983. Plaintiffs therein for the first time allege, among other things,

liability to Plaintiffs pursuant to 42 U.S.C. § 1983 for violating the rights of

ASHLEY KARIME GARCIA and L.L.G. that are guaranteed by the Fourth and

Fourteenth Amendments of the U.S. Constitution. Plaintiffs further allege that

Defendants acted and failed to act under color of state law, and were deliberately

indifferent to ASHLEY KARIME GARCIA and L.L.G.’S constitutional rights in an

objectively unreasonable manner when seizing and using force with them, in

violation of the Fourth Amendment to the U.S. Constitution, and that they exercised

constitutionally impermissible excessive force and deprived them of their life and/or

liberty without due process of law, in violation of the Fourteenth Amendment to the

U.S. Constitution.

                                          IV.

      4.01 True and correct copies of all pleadings and orders signed by the state

judge contained in the District Clerk’s File are attached hereto together with an Index
                                                                                       4
     Case 7:19-cv-00068 Document 1 Filed on 02/27/19 in TXSD Page 5 of 9




of Exhibits attached hereto as Exhibit - A. A certified copy of the Docket Sheet from

the District Clerk’s office of Hidalgo County, Texas, for this lawsuit is attached as

Exhibit No. 1 to the Index of Exhibits attached hereto as Exhibit - A. Copies of all

process, pleadings and orders served upon Defendants are attached to the Index of

Exhibits attached hereto as Exhibit - A. Attached hereto as Exhibit - B is a list of all

counsel of record in this case.

                                          V.

      5.01 The claims asserted by Plaintiffs could have been filed in this Federal

Court pursuant to 28 U.S.C. §1331. Therefore, this Court has jurisdiction over this

removal action pursuant to 28 U.S.C. §1441(a) since this is a civil action of which

the Federal District Courts have original jurisdiction founded on a claim arising out

of the Constitution or laws of the United States.

                                          VI.

      6.01 Defendants, CITY OF MCALLEN, TEXAS, MICHAEL SOTO, IN HIS

INDIVIDUAL CAPACITY AND JOEL VILLEGAS, IN HIS INDIVIDUAL

CAPACITY hereby demand a trial by jury.

                                         VII.

      7.01 Defendants CITY OF MCALLEN, TEXAS, MICHAEL SOTO, IN HIS

INDIVIDUAL CAPACITY AND JOEL VILLEGAS, IN HIS INDIVIDUAL

CAPACITY hereby represents to this Court that the Hidalgo County District Clerk


                                                                                       5
        Case 7:19-cv-00068 Document 1 Filed on 02/27/19 in TXSD Page 6 of 9




and all parties and their counsel are receiving notice and copies of all the pleadings

associated with Defendant’s Notice of Removal.

VIII.

        8.01 Named Defendant, A. Garza, In His Individual Capacity, has not been

served with the lawsuit and therefore is not required to join in this removal or consent

to this removal. 28. U.S.C. §1446(b)(2)(A). Named Defendant, Unknown McAllen

Police Officers, In Their Individual Capacity have not been identified or properly

served with the lawsuit and therefore are not required to join in this removal or

consent to this removal. 28. U.S.C. §1446(b)(2)(A). No appearance is being make

on behalf of Defendants, A. Garza and Unknown McAllen Police Officers, In Their

Individual Capacities, with this Notice of Removal.


        WHEREFORE, PREMISES CONSIDERED, Defendants CITY OF

MCALLEN, TEXAS, MICHAEL SOTO, IN HIS INDIVIDUAL CAPACITY AND

JOEL VILLEGAS, IN HIS INDIVIDUAL CAPACITY pray for removal of the

above entitled cause of action from the 206th District Court of Hidalgo County,

Texas, to this Court.

        Signed on this the 27th day of February, 2019




                                                                                       6
     Case 7:19-cv-00068 Document 1 Filed on 02/27/19 in TXSD Page 7 of 9




                                             Respectfully submitted,

                                                    CITY OF MCALLEN
                                                    P. O. Box 220
                                                    1300 Houston
                                                    McAllen, Texas 78501-0220
                                                    Telephone: (956) 681-1090
                                                    Facsimile: (956) 681-1099

                                                    Kevin Pagan
                                                    City Attorney
                                                    Texas State Bar No. 15406460
                                                    kpagan@mcallen.net

                                                    By: /s/ Isaac J Tawil
                                                    Isaac J. Tawil
                                                    Assistant City Attorney
                                                    Federal ID No. 29804
                                                    Texas State Bar No. 24013605
                                                    itawil@mcallen.net

                                                    Austin W. Stevenson
                                                    Assistant City Attorney
                                                    Federal ID No. 3157070
                                                    Texas State Bar No. 24085961
                                                    astevenson@mcallen.net

                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument was

forwarded to Plaintiffs’ counsel of record on this the 27th day of February, 2019 via

the CM/ECF system.

                                                    /s/ Isaac J Tawil
                                                    Isaac J. Tawil




                                                                                    7
      Case 7:19-cv-00068 Document 1 Filed on 02/27/19 in TXSD Page 8 of 9




                                   EXHIBIT-A

                             INDEX OF EXHIBITS

1.    Certified copy of the Court Docket Sheet

2.     Plaintiffs’ Original Petition with Discovery Request

3.    Citation and Return to City of McAllen, Texas

4.    Citation to A. Garza

5.    Citation and Return to Michael Soto

6.    Citation and Return to Joel Villegas

7.    Citation and Return to Unknown McAllen Police Officers

8.    Defendants’ Original Answer

9.    Objection and Motion to Quash and Strike Citation and Proof of Service on

      Unknown McAllen Police Officers, In Their Individual Capacities

10.   Defendant City of McAllen’s Motion to Dismiss Individual Defendants

11.   Plaintiffs’ Response to Defendant City of McAllen’s Motion to Quash and

      Strike Citation and Alternatively Motion for Substitute Service

12.   Plaintiff’s First Amended Petition




                                                                                  8
     Case 7:19-cv-00068 Document 1 Filed on 02/27/19 in TXSD Page 9 of 9




                                  EXHIBIT-B

                          LIST OF ATTORNEYS

ATTORNEY FOR PLAINTIFFS:

Adrian R Martinez
GARCIA & MARTINEZ, L.L.P.
6900 North 10th Street, Suite 2
McAllen, Texas 78504
Telephone: 956-627-0455
Telecopier: 956-627-0487
State Bar No. 13137600
adrian@garmtzlaw.com


ATTORNEYS FOR DEFENDANT:


Kevin Pagan
City Attorney
Texas State Bar No. 15406460
kpagan@mcallen.net

Isaac J. Tawil
Assistant City Attorney
Federal ID No. 29804
Texas State Bar No. 24013605
itawil@mcallen.net

Austin W. Stevenson
Assistant City Attorney
Federal ID No. 3157070
Texas State Bar No. 24085961
astevenson@mcallen.net

P. O. Box 220
1300 Houston
McAllen, Texas 78501-0220
Telephone: (956) 681-1090
Facsimile: (956) 681-1099
                                                                           9
